          Case 2:19-cv-01006-APG-EJY Document 29 Filed 06/01/20 Page 1 of 1



 1                              UNITED STATES DISTRICT COURT

 2                                     DISTRICT OF NEVADA

 3 IJL MIDWEST MILWAUKEE, LLC and                           Case No.: 2:19-cv-01006-APG-EJY
   SARA DARLING,
 4                                                               Order for Status Report
          Plaintiff
 5
   v.
 6
   IT’S JUST LUNCH INTERNATIONAL,
 7 LLC,

 8          Defendant

 9         On November 6, 2019, I granted the parties’ motion to stay this lawsuit so they could

10 pursue private mediation. ECF No. 28. The parties expected the mediation to occur on

11 December 11, 2019, and agreed that this matter would remain stayed pending the earlier of the

12 mediator’s declaration of an impasse or two weeks after the mediation session. Id. at 2-3. The

13 parties have not filed anything since then.

14         I THEREFORE ORDER the parties to file a status report by June 19, 2020. The failure

15 to do so may result in dismissal of this action without further notice.

16         DATED this 1st day of June, 2020.

17

18
                                                         ANDREW P. GORDON
                                                         UNITED STATES DISTRICT JUDGE
19

20

21

22

23
